DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-14 and 18-19, in the reply filed on 11/03/2021 is acknowledged.
Claims 15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2021.
	Applicants further elect polyvinyl alcohol as specific hydrophilic polymer; trinutyl citrate as specific hydrophobic substance; polysorbate 80 as specific emulsifier and vitamin E as specific free-radical scavenger. Claims 1-14 and 18-19 read on the elected species and are under examination.

Claims 1-15 and 17-19 are pending; claims 1-14 and 18-19 are under examination.

Priority
	Acknowledge is made that national stage of international patent application PCT/DE2018/100177, filed on 02/28/2018; which claims priority from German Patent application DE102017104277.6, filed on 03/01/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2019 and 09/19/2019 is being considered by the examiner.

Objection to Abstract
No abstract is submitted. Proper correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 18-19 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification does not reasonably comply with the written description requirement for A transmucosal delivery system for idebenone, comprising an outer, hydrophobic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at least one hydrophobic substance.
Determination of Claim Scope
Claims 1-14 and 18-19 of the instant application claims A transmucosal delivery system for idebenone, comprising an outer, hydrophobic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at least one hydrophobic substance. 

Review of Applicants’ Disclosure
The instant specification does not disclose, to which A transmucosal delivery system for idebenone, comprising an outer, hydrophobic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at least one hydrophobic substance applicants are referring.  Applicants’ specification does not disclose how to make any transmucosal delivery system for idebenone, comprising an outer, hydrophobic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at least one hydrophobic substance, nor do Applicants depict any hydrophobic substance in out hydrophobic phase.

Possession Based Ordinary Skilled Artisan’s Determination/ State of the Prior Art

There is no art in the record teaching A transmucosal delivery system for idebenone, comprising an outer, hydrophobic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at least one hydrophobic substance. Applicant’s specification and the working example only hydrophilic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at least one hydrophobic substance. In other words, one can’t willy-nilly make these things so they have to disclose to us how they did it. Therefore, the instant specification does not provide adequate written support for claims drawn to A transmucosal delivery system for idebenone, comprising an outer, hydrophobic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at least one hydrophobic substance.  An ordinary skilled artisan would conclude that Applicants were not in possession of A transmucosal delivery system for idebenone, comprising an outer, hydrophobic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at least one hydrophobic substance.  Applicants had not reduced to practice the preparation of A transmucosal delivery system for idebenone, comprising an outer, hydrophobic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at least one hydrophobic substance.  
In conclusion, the instant claims 1-14 and 18-19 fail to comply with the written description requirement.

Claims 1-14 and 18-19 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for A transmucosal delivery system for idebenone, comprising an outer, hydrophilic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at , does not reasonably provide enablement for A transmucosal delivery system for idebenone, comprising an outer, hydrophobic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at least one hydrophobic substance.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention with these claims. 
An analysis based upon the Wands factors is set forth below.
          To be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In Genentech Inc. v. Novo Nordisk 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997); In re Wright 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993),. See also Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir. 1991); In re Fisher 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). Further, in In re Wands 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) the court stated: 
          Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman (230 USPQ 546, 547 (Bd Pat App Int 1986)). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.

Breadth of Claims

Applicants claims A transmucosal delivery system for idebenone, comprising an outer, hydrophobic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at least one hydrophobic substance.

Nature of the invention/State of the Prior Art
   Claims 1 of the instant application which claim A transmucosal delivery system for idebenone, comprising an outer, hydrophobic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at least one hydrophobic substance are representative of the nature of Applicants’ invention.  There is no art in the record teaching A transmucosal delivery system for idebenone, comprising an outer, hydrophobic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at least one hydrophobic substance. Applicant’s specification and the working example only disclose A transmucosal delivery system for idebenone, comprising an outer, hydrophilic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at least one hydrophobic substance. 
Level of One of Ordinary Skill in the Art
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like 

Predictability/Unpredictability in the Art
 	There is no art in the record teaching A transmucosal delivery system for idebenone, comprising an outer, hydrophobic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at least one hydrophobic substance. Applicant’s specification and the working example only disclose A transmucosal delivery system for idebenone, comprising an outer, hydrophilic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at least one hydrophobic substance.

Guidance/Working Examples

Applicants provide no guidance or working examples about the preparation of A transmucosal delivery system for idebenone, comprising an outer, hydrophobic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at least one hydrophobic substance.
In conclusion, the specification, while being enabling for A transmucosal delivery system for idebenone, comprising an outer, hydrophilic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at least one hydrophobic substance, does not reasonably provide enablement for A transmucosal delivery system for idebenone, comprising an outer, hydrophobic, phase which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains ldebenone and at least one hydrophobic substance.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention with these claims.  It would require undue experimentation to attempt to make them given the unpredictability in the art. 
	Claim 2-14 and 18-19 are rejected because it dependents on a rejected claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Santhera (EP2620141) and Krumme et al. (WO2013107810) teaching a transmucosal formulation comprising idebenone but not instant claimed invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613